Title: To James Madison from George W. Erving, 25 October 1804 (Abstract)
From: Erving, George W.
To: Madison, James


25 October 1804, London. No. 45. “In compliance with your circular instructions of April 9th. 1803 it is my duty to report to you the particulars which I have been able to collect respecting two vessels of the United States the ‘Merrimack’ and the ‘Louisiana’ lately arrived at this port, and having been engaged since their departure from the United States in the Slave carrying trade prohibited by law. The ship Merrimack is recorded at Newberry Port as the property of Francis Bradbury of that place & others, and as commanded by Jonathan Williams, her Certificate: ‘temporary’ is dated 19th. October 1801 No. 62 she has a sea letter & mediterranean pass dated Octr 21st. 1801. With respect to this Vessel I have received the following particulars from Alexander Wood of Wilmington in Delaware serving as a cooper and mariner on board. That she left Boston in the latter end of October or beginning of November 1801 for the River La Plata & arrived there in ballast about the Month of January following; that she there fitted out for Mosambique, at which place she arrived in the latter end of August or about the beginning of september, where about 200 Slaves were taken on board; that she proceeded from thence to a neighbouring settlement the name of which Wood did not distinctly remember, but thinks it was called ‘Higenbarm’; but whatever its name, at such other port about 200 Slaves were taken on board in addition to the two hundred already received at Mosambique; & that the whole Cargo was carried immediately to La Plata and there sold. She left La Plata the 6th. of July and arrived here on the 3d. of October. Some time after the arrival of the Merrimack in London observing that her papers had not been deposited in this Office I made a formal demand of them, after which they were witheld for two days; this demur produced me two interviews with Mr. Bradbury one of the owners, in one of which having stated the general substance of the information which I had received respecting the traffick in which the vessel had been engaged, Mr. Bradbury on his part did not deny that she had been so employed, but undertook to shew that the voyage had been made against the consent of the owners in Boston & of himself: Tho’ the Merrimack left the United States previous to the enaction of the law respecting the deposit of ships papers in the Consular Offices, yet conceiving that she comes within the reason and intention of that law, I have thought it also a Duty to make an official certificate as to what occurred respecting the delivery of the papers, & it is herewith inclosed.
“The ‘Louisiana’ has no register, but a Certificate No. 8 dated Savannah 3 December 1803—and a sea letter of the same date; she is stated to be the property of George Augustus Cushing and Daniel Edes Junr. of Boston—the said Daniel Edes Master. Respecting this Vessel I have received the evidence of Martin Mc.Graw of Baltimore one of the crew to the following particulars; That she sailed from Savannah in the month of December 1803 and went to the Grand-Canaries; that from thence she went to Goree and to Gambia where rum & other articles with which she was laden was sold, and about seventy Slaves taken on board, with which cargo she sailed to Buenos Ayres, where the slaves were sold; she appears to have left Buenos Ayres on the 16th. July 1804. and arrived here September 17th.”
